34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wasim AZIZ, Appellant,v.Dora SCHRIRO;  Michael Groose; Patricia Faherty;  Sgt.Richter; Lt. Heyer;  Ray New;  Allen Nixon;  Paul Strauch;James Welch;  James Bennett;  Harriett Swinger; Bommel,Asst. Superintendent;  David Webster;-Swicord;  WayneWilson;  Vivian Watts;  Clifford Oetting, Appellees.
No. 93-4008.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 29, 1994.Filed:  August 17, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Wasim Aziz, a Missouri inmate, appeals from the district court's1 judgment dismissing his claims in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we conclude that dismissal was proper under 28 U.S.C. Sec. 1915(d).  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri